United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
E.C., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Riverdale, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 10-1088
Issued: November 8, 2010

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
MICHAEL E. GROOM, Alternate Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On March 15, 2010 appellant filed a timely appeal from a March 3, 2010 merit decision
of the Office of Workers’ Compensation Programs. Pursuant to 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether the Office properly denied waiver of a $2,627.61 overpayment of
compensation.
FACTUAL HISTORY
The case was before the Board on a prior appeal. By decision dated January 22, 2010,
the Board affirmed an April 7, 2009 Office decision with respect to fact and amount of a
$2,627.61 overpayment of compensation.1 With respect to waiver of the overpayment, the Board
1

Docket No. 09-1284 (issued January 22, 2010). The Board also issued a February 16, 2010 decision regarding a
schedule award for the legs. Docket No. 10-170 (issued February 16, 2010).

remanded the case for proper consideration of all the relevant evidence of record.2 The history
of the case as reviewed by the Board in its prior decision is incorporated herein by reference.
On remand, the Office sent appellant a February 4, 2010 letter noting the Board’s
decision and requested current financial information, including an enclosed overpayment
recovery questionnaire (OWCP-20) and proof of all monthly income and expenses, such as bank
statements. On February 11, 2010 appellant submitted a statement that he had already provided
the necessary information.
In a March 3, 2010 memorandum of telephone call (CA-110), an Office hearing
representative spoke to appellant regarding his relevant financial information. She advised
appellant that the record did not contain statements regarding some of the expenses claimed. The
Office hearing representative prepared a form (OWCP-20 data) dated March 3, 2010
enumerating his income, expenses and assets. She found that appellant had monthly household
income of $9,550.00, based on $4,050.00 of income from him and $5,500.00 from his spouse.
The expenses totaled $9,482.00, which included $5,964.79 in household expenses such as
rent/mortgage, automobile expenses, food and clothing and $3,517.66 in other liabilities such as
credit cards and loans. The assets were reported as $2,208.72.
By decision dated March 3, 2010, the Office hearing representative denied waiver of the
overpayment. She found that appellant’s income exceeded expenses by more than $50.00. The
hearing representative also noted that he had not provided documentation for many of the
expenses claimed.
LEGAL PRECEDENT
Under the Federal Employees’ Compensation Act, “Adjustment or recovery by the
United States may not be made when incorrect payment has been made to an individual who is
without fault and when adjustment or recovery would defeat the purpose of the Act or would be
against equity and good conscience.”3 Since the Office found appellant to be without fault in the
creation of the overpayment, it may only recover the overpayment if recovery would neither
defeat the purpose of the Act nor be against equity and good conscience. The guidelines for
determining whether recovery of an overpayment would defeat the purpose of the Act or would
be against equity and good conscience are set forth in sections 10.434 to 10.437 of Title 20 of the
Code of Federal Regulations.
Title 20 C.F.R. § 10.436 provides that recovery of an overpayment would defeat the
purpose of the Act if recovery would cause hardship because the beneficiary “needs substantially
all of his or her current income (including compensation benefits) to meet current ordinary and
necessary living expenses” and also, if the beneficiary’s assets do not exceed a specified amount

2

The record indicated that appellant had submitted evidence on April 2, 2009 that had not been considered by the
Office.
3

5 U.S.C. § 8129(b).

2

as determined by the Office from data provided by the Bureau of Labor Statistics.4 For waiver
under the “defeat the purpose of the Act” standard, appellant must show that he needs
substantially all of his current income to meet current ordinary and necessary living expenses and
that his assets do not exceed the resource base.5
According to 20 C.F.R. § 10.437, recovery of an overpayment would be against equity
and good conscience if: (a) the overpaid individual would experience severe financial hardship
in attempting to repay the debt; and (b) the individual, in reliance on such payments or on notice
that such payments would be made, gives up a valuable right or changes his or her position for
the worse.
An individual is deemed to need substantially all of his or her current income to meet
ordinary and necessary living expenses if monthly income does not exceed expenses by more
than $50.00.6
ANALYSIS
The Board remanded the case for the Office to consider the relevant evidence of record
on the waiver issue. On remand, the Office requested that appellant submit additional financial
evidence relevant to the issue of waiver of the $2,627.61 but he did not provide additional
evidence. Based on the evidence of record, the Office hearing representative reviewed the
claimed income and expenses and found that appellant had $9,550.00 in monthly income and
$9,482.00 in monthly expenses. This finding was based on information provided by appellant at
March 10, 2009 and March 3, 2010 conferences, as well as any documentation provided on
April 2, 2009. The Office hearing representative provided a detailed OWCP-20 data worksheet
that listed each claimed expense.
As noted, an individual is deemed to need substantially all of his or her monthly income
to meet ordinary and necessary living expenses when income does not exceed expenses by more
than $50.00. In this case, income did exceed expense by more than $50.00. Since appellant is
not deemed to need substantially all of his income to meet ordinary and necessary living
expenses, recovery of the overpayment would not defeat the purpose of the Act under 5 U.S.C.
§ 8129(b).
On appeal, appellant stated that he did submit proof of mortgage, home equity payment,
medical expenses and charitable contributions, contrary to the finding of the Office hearing
representative. The Board notes that the record does not contain specific documentation of the
above expenses. Moreover, the Office hearing representative included the claimed expenses in
her calculations, despite the lack of documentation. The Board finds that the hearing
4

Office procedures provide that the assets must not exceed a resource base of $4,800.00 for an individual or
$8,000.00 for an individual with a spouse or dependent plus $960.00 for each additional dependent. Federal (FECA)
Procedure Manual, Part 6 -- Debt Management, Initial Overpayment Actions, Chapter 6.200.6(a) (October 2004).
5

See Robert E. Wenholz, 38 ECAB 311 (1986).

6

Jorge O. Diaz, 51 ECAB 124, 128 (1999); Marlon G. Massey, 49 ECAB 650 (1998); Carroll R. Davis,
46 ECAB 361, 363 (1994).

3

representative properly considered the evidence and made detailed findings regarding the
claimed expenses and income.
Appellant also stated that his monthly income reported as $4,050.00 was for gross
income, not net income. However, the Office hearing representative based her calculations on
the information provided by appellant on the OWCP-20 and the telephone conferences.
Appellant had an opportunity to submit additional relevant evidence regarding income and
expenses. The Board cannot consider evidence submitted for the first time on appeal, as its
jurisdiction is limited to evidence that was before the Office at the time of the final decision.7
Based on the evidence of record, the Board finds that the Office properly denied waiver of the
overpayment.
CONCLUSION
The Board finds that the Office properly denied waiver of the overpayment as the
evidence does not establish that recovery would defeat the purpose of the Act or be against
equity and good conscience.
ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated March 3, 2010 is affirmed.
Issued: November 8, 2010
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Michael E. Groom, Alternate Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board
7

20 C.F.R. § 501.2(c)(1).

4

